NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS                                    FILED
                                FOR THE NINTH CIRCUIT                                     JUN 13 2014

                                                                                     MOLLY C. DWYER, CLERK
                                                                                       U.S. COURT OF APPEALS

 RONALD NOONER and PAMELA                               No. 12-17155
 NOONER,
                                                        D.C. No. 2:11-cv-02367-KJM-
                Plaintiffs - Appellants,                JFM

   v.
                                                        MEMORANDUM*
 EL DORADO UNION HIGH SCHOOL
 DISTRICT and PONDEROSA HIGH
 SCHOOL BRUIN DEN FOOTBALL
 AND CHEER BOOSTER CLUB,

                Defendants,

   And

 CHRISTOPHER MOORE; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Eastern District of California
                     Kimberly J. Mueller, District Judge, Presiding




         *
              This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
                                Submitted May 16, 2014**
                                 San Francisco, California

Before: SILVERMAN and GOULD, Circuit Judges, and LEMELLE, District
Judge.***

       Appellants Ronald and Pamela Nooner appeal the district court’s sua sponte

dismissal for failure to prosecute under Federal Rule of Civil Procedure 41(b). We

have jurisdiction under 28 U.S.C. §1291 and we affirm.

       Appellants brought 28 U.S.C. §§ 1983 and 1985 claims against El Dorado

Union High School District, Ponderosa High School Bruin Den Football and Cheer

Booster Club, and various school district officials in their individual capacities.

Appellants alleged that those parties worked in concert to retaliate against them in

violation of their First Amendment rights by denying their formal request that their

sons be transferred to another high school. After Appellants failed to oppose a duly

noticed motion to dismiss in violation of Eastern District of California Local Rule

230(c), the court ordered them to show cause as to why the action should not be

dismissed for failure to prosecute. Appellants’ counsel timely responded, placing

the blame on himself, and the court sanctioned him with a fine. Roughly a month


         **
             The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
         ***
               The Honorable Ivan L.R. Lemelle, District Judge for the U.S. District Court for
the Eastern District of Louisiana, sitting by designation.

                                               2
later, the court issued a second show cause order directing Appellants to address

whether the school district should be dismissed based on Eleventh Amendment

immunity. Appellants failed to respond to that order and the court dismissed the

school district and ordered Appellants’ counsel to show cause why he should not

be fined $500 for “failing to comply with the court's show cause order after

previously being cautioned regarding his negligence in complying with the local

rules.” Counsel did not respond to that order and the court sanctioned him

accordingly. Counsel’s final affront to the judicial process occurred when he failed

to appear at a hearing without notifying the court in violation of Eastern District of

California Local Rule 230(i), and the court dismissed Appellants’ claims with

prejudice for failure to prosecute under Federal Rule of Civil Procedure 41(b). This

timely appeal followed.

      We review dismissal for failure to prosecute under Federal Rule of Civil

Procedure 41(b) for abuse of discretion. Lal v. California, 610 F.3d 518, 523 (9th

Cir. 2010). Whether dismissal for failure to prosecute is proper depends on several

factors: “(1) the public's interest in expeditious resolution of litigation; (2) the

court's need to manage its docket; (3) the risk of prejudice to the defendants; (4)

the public policy favoring disposition of cases on their merits and (5) the

availability of less drastic sanctions.” Henderson v. Duncan, 779 F.2d 1421, 1423


                                            3
(9th Cir. 1986). In light of those factors, four of which support dismissal, we

conclude that dismissal was proper. Appellants were warned several times that

non-responsiveness and failure to comply with local rules would lead to sanctions,

including dismissal. Despite these warnings and the imposition of several lesser

sanctions, Appellants persisted in non-compliance. Dismissal was well within the

court’s discretion.

      AFFIRMED.




                                          4